Citation Nr: 1813717	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a debt in the amount of $4,639.87 for payment of Veterans Retraining Assistance Program (VRAP) benefits was properly created.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that decision, the RO notified the Veteran that his VRAP benefits had been stopped effective February 7, 2013, creating an overpayment in the amount of 4,639.87.  The Veteran disagreed with that determination, arguing that the debt was not validly created.

The record shows that the Veteran was scheduled for a Board videoconference hearing to be held on August 2, 2017, but that he failed to report for that hearing. There is nothing in the record showing that the Veteran requested that the hearing be rescheduled or that he provided good cause for his failure to report.  Accordingly, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  Evidence electronically received from Henry Ford Community College notified VA that the Veteran was enrolled full-time with 12 credit hours for the period from January 7, 2013, to May 5, 2013.

2.  In a letter dated on February 11, 2013, the Veteran was informed by VA that he had been awarded VRAP benefits for the period beginning on January 7, 2013, and ending on May 5, 2013.  

3.  Evidence thereafter electronically received from Henry Ford Community College indicated that the Veteran's credit hours had been reduced to nine, effective February 7, 2013, and that he was and was no longer a full-time student as of that date.  

4.  The Veteran consistently has reported that he did not drop any courses or reduce his credit hours during the winter semester of 2013.

5.  Evidence shows that the Veteran received a "U" or unsatisfactory grade in basic writing during the winter semester of 2013, which grade was punitive.  

6.  The evidence is approximately evenly balanced as to whether the overpayment of VRAP benefits in the amount of $4,639.87 for the period from February 7, 2013, to May 5, 2013, was validly created.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the overpayment of benefits in the amount of $4,639.87 for the period from February 7, 2013, to May 5, 2013, was not validly created.  38 U.S.C. §§ 3680, 4100, 5107 (2012); Pub. L. No. 112-56, 125 Stat. 711 (Nov. 21, 2011); 38 C.F.R. §§ 3.102. 21.4136 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Pub. L. No. 112-56, § 211, 125 Stat. 712-715 (2011).  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  The VRAP ended on March 31, 2014. 

Participants in the VRAP must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012, and $1,648 effective October 1, 2013).  Notably, participants did not receive benefits for any time period during which the training dropped below full-time status.  Further, participants must have been enrolled in a VA-approved program of education offered by a community college or technical school, which program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation. 

In an August 2012 letter, the St. Louis RO notified the Veteran that he had been awarded a certificate of eligibility for VRAP benefits to be applied to full-time training.  The Veteran was notified that he was entitled to 12 months of benefits and that he had until April 1, 2014, to use these benefits.

The Veteran then enrolled at in a nursing degree program at Henry Ford Community College in Dearborn, Michigan, which was indicated to begin in August 2012.  Initially his claim for VRAP benefits was denied because he was taking only nine credit hours during the fall semester, which ran from August 23, 2012, to December 16, 2012, and this did not constitute full-time enrollment.  See 38 C.F.R. § 21.4270 (2017).  Then, for the semester beginning in January 2013, the record reflects that the Veteran was scheduled to take 12 credit hours, of which six credits were in residential courses and six credits were in remedial/deficiency courses.  Via letter dated February 11, 2013, the RO informed the Veteran that, based on enrollment information it had received from Henry Ford Community College, he was approved for VRAP benefits in the monthly amount of $1,564.00, for the winter semester beginning on January 7, 2013, and ending on May 5, 2013.  The Veteran was advised that VA would not pay for courses he did not attend, courses from which he withdrew, and courses completed but for which he received a grade that would not count towards graduation.  He was informed to promptly notify the school veterans certifying official and VA is there was any change in his enrollment also that he was responsible for all debts resulting from changes in his enrollment, and that VRAP benefits could only be paid for full-time enrollment.

Then, in June 2013, the RO informed that Veteran that his VRAP benefits had been stopped on February 7, 2013, based on a change in full-time status.  Specifically, the school had reported a reduction in credit hours after the drop period to less than full-time, effective February 7, 2013.  The Veteran was informed that the termination of his VRAP benefits had created an overpayment in the amount of $4,639.87 (i.e. for VRAP payments already disbursed to the Veteran covering the period from February 7, 2013, to May 5, 2013).  

In his June 2013 notice of disagreement, the Veteran stated that at no time between January 7, 2013, and May 5, 2013, did he drop any classes or change his enrollment status.  The Veteran reported that he did fail one class, but not because he had dropped the class from his schedule.  He also submitted a copy of his grade report for the winter semester beginning in January 2013, which report recorded that the Veteran had received an "S" in basic mathematics and a "U" in basic writing, as well as a "B-" and a "D" in two other courses.  His overall grade point average (GPA) was recorded to be a 2.000.  A file note dated in July 2013 states that an enrollment counselor at the school indicated that the instructor had dropped the Veteran from basic writing.  She related that if the Veteran contacted her, she could inquire with the instructor whether the Veteran had in fact attended class the entire semester, in which case, benefits would be payable.  The record fails to reveal that any change in enrollment status was thereafter received from Henry Ford Community College.  The Veteran, however, maintains that he did attend basic writing for the entirety of the semester, receiving an unsatisfactory, or a "U", for his grade was considered in the calculation of this GPA.

Applicable regulations provide that VA will not pay education benefits for a course from which the veteran withdraws or receives a nonpunitive grade, unless the veteran withdraws because he is ordered to active duty; or mitigating circumstances are demonstrated.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2017).  However, if mitigating circumstances are shown, or the Veteran received a punitive grade, the benefits will be reduced or discontinued effective the last date of attendance.  See id.  In this regard, the Board notes that a "punitive grade" is a grade assigned for a course that is used to determine overall progress toward completion of graduation requirements, whereas a nonpunitive grade is any grade assigned for pursuit of a course, whether upon completion of the course or at the time of withdrawal, which has the effect of excluding the course from any consideration in determining progress toward fulfillment of Requirements for graduation.  38 C.F.R. § 21.4200(j), (k) (2017).  The Change-In-Student-Status certification received from Henry Ford Community College shows that the Veteran received a punitive grade for basic writing.  Thus, the question at hand is whether the Veteran was in fact dropped or unenrolled from that course, effective February 7, 2013, or whether he completed the course but received an unsatisfactory grade.  

Although there is an indication that the Veteran was dropped from basic writing after expiration of the drop period but prior to the end of the semester, the Veteran has consistently maintained that he completed his basic writing courses, but did not receive a satisfactory grade.  The Board finds no reason to the question the Veteran's credibility in this regard and further finds that the file note discussed above raises a question as to whether the Veteran was in fact dropped from basic writing.  Further, information maintained on Henry Ford Community College's website indicates that an instructor given drop is to receive the grade of "DR."  https://www.hfcc.edu/registration-and-records/grades.  Given that the file note indicates that the instructor had dropped the Veteran from basic writing, it is unclear why, if that was in fact the case, the Veteran would have been given the grade of "U" as opposed to "DR."  Overall, the Board finds this evidence, along with the Veteran's lay testimony, puts the issue of whether the Veteran dropped below full-time status during the semester beginning on January 7, 2013, and ending on May 5, 2013, in relative equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran was still was entitled to educational assistance under VRAP for the winter semester of 2013 between from February 7, 2013, to May 5, 2013, and the overpayment of VRAP benefits in the amount of $4,639.87, for the period was not validly created.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017).


ORDER

An overpayment of VRAP benefits in the amount of $4,639.87, for the period from February 7, 2013, to May 5, 2013, was not validly created; the claim on appeal is therefore granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


